    Case 4:20-cv-00896-ALM-KPJ Document 41 Filed 05/06/21 Page 1 of 1 PageID #: 685




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       MICHAEL MOATES,                               §
                                                     §
               Plaintiff,                            §
                                                     §
       v.                                            §     Civil Action No. 4:20-cv-896-ALM-KPJ
                                                     §
       FACEBOOK INC.,                                §
                                                     §
               Defendant.                            §
                                                     §

                                                 ORDER

.           Pending before the Court is Plaintiff Michael Moates’ (“Plaintiff”) Motion for Oral

     Argument on Defendants Motion to Dismiss and Motion to Transfer Venue (the “Motion”) (Dkt.

     29). Having reviewed the briefs filed, the Court finds oral argument unnecessary. Accordingly, the

     Court hereby finds Plaintiff’s Motion (Dkt. 29) is DENIED.

             So ORDERED and SIGNED this 6th day of May, 2021.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
